                                                                                    1 Raffi Kassabian (SBN 260358)
                                                                                        Email: rkassabian@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    4 Facsimile:   +1 213 457 8080
                                                                                    5 Attorneys for Defendant Synchrony Bank

                                                                                    6

                                                                                    7

                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10 ALEJANDRO ODEH-LARA,                         Case No.: 2:19-cv-02446-PSG-AGR
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                     Plaintiff,
                                                                                   12        vs.                                   STIPULATED PROTECTIVE
                                                                                                                                   ORDER
REED SMITH LLP




                                                                                   13 SYNCHRONY BANK,
                                                                                                                                    Hon. Philip S. Gutierrez
                                                                                   14                     Defendant.
                                                                                   15

                                                                                   16        A. PURPOSES AND LIMITATIONS
                                                                                   17        Discovery in this action is likely to involve production of confidential,
                                                                                   18 proprietary, or private information for which special protection from public

                                                                                   19 disclosure and from use for any purpose other than prosecuting this litigation may be

                                                                                   20 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

                                                                                   21 the following Stipulated Protective Order. The parties acknowledge that this Order

                                                                                   22 does not confer blanket protections on all disclosures or responses to discovery

                                                                                   23 and that the protection it affords from public disclosure and use extends only to the

                                                                                   24 limited information or items that are entitled to confidential treatment under the

                                                                                   25 applicable legal principles.

                                                                                   26        B. GOOD CAUSE STATEMENT
                                                                                   27        This action is likely to involve confidential financial and proprietary
                                                                                   28 information relating to the confidential information and business practices and policies

                                                                                                                            -1-
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                    1 of Defendant Synchrony Bank (“Synchrony”) and confidential information relating to

                                                                                    2 Plaintiff Alejandro Odeh-Lara (“Plaintiff”) for which special protection from public

                                                                                    3 disclosure and from use for any purpose other than the litigation of this action is

                                                                                    4 warranted. Such confidential and proprietary materials and information consist of,

                                                                                    5 among other things, confidential financial information, information regarding

                                                                                    6 confidential business practices, or other confidential research, development, or

                                                                                    7 commercial information, information otherwise generally unavailable to the public, or

                                                                                    8 which may be privileged or otherwise protected from disclosure under state or federal

                                                                                    9 statutes, court rules, case decisions, or common law. Accordingly, to expedite the

                                                                                   10 flow of information, to facilitate the prompt resolution of disputes over confidentiality
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 of discovery materials, to adequately protect information the parties are entitled to

                                                                                   12 keep confidential, to ensure that the parties are permitted reasonable necessary uses of
REED SMITH LLP




                                                                                   13 such material in preparation for and in the conduct of trial, to address their handling at

                                                                                   14 the end of the litigation, and serve the ends of justice, a protective order for such

                                                                                   15 information is justified in this matter. It is the intent of the parties that information

                                                                                   16 will not be designated as confidential for tactical reasons and that nothing be so

                                                                                   17 designated without a good faith belief that it has been maintained in a confidential,

                                                                                   18 non-public manner, and there is good cause why it should not be part of the public

                                                                                   19 record of this case.

                                                                                   20        C.   ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                                   21             SEAL
                                                                                   22        The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                                   23 Stipulated Protective Order does not entitle them to file confidential information under

                                                                                   24 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the

                                                                                   25 standards that will be applied when a party seeks permission from the court to file

                                                                                   26 material under seal.

                                                                                   27        There is a strong presumption that the public has a right of access to judicial
                                                                                   28 proceedings and records in civil cases. In connection with non-dispositive motions,

                                                                                                                              -2-
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                    1 good cause must be shown to support a filing under seal. See Kamakana v. City and

                                                                                    2 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

                                                                                    3 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,

                                                                                    4 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good

                                                                                    5 cause showing), and a specific showing of good cause or compelling reasons with

                                                                                    6 proper evidentiary support and legal justification, must be made with respect to

                                                                                    7 Protected Material that a party seeks to file under seal. The parties’ mere designation

                                                                                    8 of Disclosure or Discovery Material as “Confidential” or “Confidential Manual” does

                                                                                    9 not— without the submission of competent evidence by declaration, establishing that

                                                                                   10 the material sought to be filed under seal qualifies as confidential, privileged, or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 otherwise protectable—constitute good cause.

                                                                                   12        Further, if a party requests sealing related to a dispositive motion or trial, then
REED SMITH LLP




                                                                                   13 compelling reasons, not only good cause, for the sealing must be shown, and the relief

                                                                                   14 sought shall be narrowly tailored to serve the specific interest to be protected. See

                                                                                   15 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each

                                                                                   16 item or type of information, document, or thing sought to be filed or introduced under

                                                                                   17 seal in connection with a dispositive motion or trial, the party seeking protection must

                                                                                   18 articulate compelling reasons, supported by specific facts and legal justification, for

                                                                                   19 the requested sealing order. Again, competent evidence supporting the application to

                                                                                   20 file documents under seal must be provided by declaration.

                                                                                   21        Any document that is not confidential, privileged, or otherwise protectable in its
                                                                                   22 entirety will not be filed under seal if the confidential portions can be redacted. If

                                                                                   23 documents can be redacted, then a redacted version for public viewing, omitting only

                                                                                   24 the confidential, privileged, or otherwise protectable portions of the document, shall

                                                                                   25 be filed. Any application that seeks to file documents under seal in their entirety

                                                                                   26 should include an explanation of why redaction is not feasible.

                                                                                   27

                                                                                   28

                                                                                                                           -3-
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                    1         DEFINITIONS
                                                                                    2         2.1   Action: the present lawsuit, entitled Alejandro Odeh-Lara v. Synchrony
                                                                                    3 Bank, Case No. 2:19-cv-02446-PSG-AGR.

                                                                                    4         2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                                                    5 of information or items under this Order.

                                                                                    6         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                    7 how it is generated, stored or maintained) or tangible things that qualify for protection

                                                                                    8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

                                                                                    9 Cause Statement.

                                                                                   10         2.4   “CONFIDENTIAL MANUAL”:                a document containing Confidential
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Information related to the manual for the telephonic system used in this matter that

                                                                                   12 qualifies for heightened protection.
REED SMITH LLP




                                                                                   13         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                   14 support staff).

                                                                                   15         2.6   Designating Party: a Party or Non-Party that designates information or
                                                                                   16 items    that it produces in disclosures or in responses to discovery as
                                                                                   17 “CONFIDENTIAL” or “CONFIDENTIAL MANUAL.”

                                                                                   18         2.7   Disclosure or Discovery Material: all items or information, regardless of
                                                                                   19 the medium or manner in which it is generated, stored, or maintained (including,

                                                                                   20 among other things, testimony, transcripts, and tangible things), that are produced or

                                                                                   21 generated in disclosures or responses to discovery in this matter.

                                                                                   22         2.8   Expert: a person with specialized knowledge or experience in a matter
                                                                                   23 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

                                                                                   24 expert witness or as a consultant in this Action.

                                                                                   25         2.9   House Counsel: attorneys who are employees of a party to this Action.
                                                                                   26 House Counsel does not include Outside Counsel of Record or any other outside

                                                                                   27 counsel.

                                                                                   28

                                                                                                                            -4-
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                    1        2.10 Non-Party: any natural person, partnership, corporation, association, or
                                                                                    2 other legal entity not named as a Party to this action.

                                                                                    3        2.11 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                    4 to this Action but are retained to represent or advise a party to this Action and have

                                                                                    5 appeared in this Action on behalf of that party or are affiliated with a law firm which

                                                                                    6 has appeared on behalf of that party, and includes support staff.

                                                                                    7        2.12 Party: any party to this Action, including all of its officers, directors,
                                                                                    8 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                                    9 support staffs).

                                                                                   10        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Discovery Material in this Action.

                                                                                   12        2.14 Professional Vendors: persons or entities that provide litigation support
REED SMITH LLP




                                                                                   13 services   (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                   14 demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                                                                   15 and their employees and subcontractors.

                                                                                   16        2.15 Protected Material: any Disclosure or Discovery Material that is
                                                                                   17 designated as “CONFIDENTIAL” or CONFIDENTIAL MANUAL.”

                                                                                   18        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                   19 from a Producing Party.

                                                                                   20        SCOPE
                                                                                   21        The protections conferred by this Stipulation and Order cover not only
                                                                                   22 Protected Material (as defined above), but also (1) any information copied or extracted

                                                                                   23 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                                                                   24 Protected Material; and (3) any testimony, conversations, or presentations by Parties

                                                                                   25 or their Counsel that might reveal Protected Material.

                                                                                   26        Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                   27 judge. This Order does not govern the use of Protected Material at trial.

                                                                                   28

                                                                                                                            -5-
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                    1        DURATION
                                                                                    2        Even after final disposition of this litigation, the confidentiality obligations
                                                                                    3 imposed by this Order shall remain in effect until a Designating Party agrees

                                                                                    4 otherwise in writing or a court order otherwise directs.            Final disposition shall be
                                                                                    5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

                                                                                    6 or without prejudice; and (2) final judgment herein after the completion and

                                                                                    7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                                                    8 including the time limits for filing any motions or applications for extension of time

                                                                                    9 pursuant to applicable law.

                                                                                   10        DESIGNATING PROTECTED MATERIAL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        5.1      Exercise of Restraint and Care in Designating Material for Protection.
                                                                                   12 Each Party or Non-Party that designates information or items for protection under this
REED SMITH LLP




                                                                                   13 Order must take care to limit any such designation to specific material that qualifies

                                                                                   14 under the appropriate standards. The Designating Party must designate for protection

                                                                                   15 only those parts of material, documents, items, or oral or written communications that

                                                                                   16 qualify so      that    other   portions   of     the   material,     documents, items,    or
                                                                                   17 communications         for   which   protection    is   not   warranted     are   not   swept
                                                                                   18 unjustifiably within the ambit of this Order.

                                                                                   19        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                   20 that are shown to be clearly unjustified or that have been made for an improper

                                                                                   21 purpose (e.g., to unnecessarily encumber the case development process or to impose

                                                                                   22 unnecessary expenses and burdens on other parties) may expose the Designating Party

                                                                                   23 to sanctions.

                                                                                   24        If it comes to a Designating Party’s attention that information or items that it
                                                                                   25 designated for protection do not qualify for protection, that Designating Party must

                                                                                   26 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                                   27        5.2      Manner and Timing of Designations. Except as otherwise provided in
                                                                                   28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                                                                                                                              -6-
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                    1 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                                                                    2 under this Order must be clearly so designated before the material is disclosed or

                                                                                    3 produced.

                                                                                    4        Designation in conformity with this Order requires:
                                                                                    5                 (a)     for information in documentary form (e.g., paper or electronic
                                                                                    6 documents, but excluding transcripts of depositions or other pretrial or trial

                                                                                    7 proceedings),         that the Producing Party affix at a minimum, the legend
                                                                                    8 “CONFIDENTIAL”               or      “CONFIDENTIAL          MANUAL”         (hereinafter
                                                                                    9 “CONFIDENTIAL legend”), to each page that contains protected material. If only a

                                                                                   10 portion or portions of the material on a page qualifies for protection, the Producing
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                                                   12 markings in the margins).
REED SMITH LLP




                                                                                   13        A Party or Non-Party that makes original documents available for inspection
                                                                                   14 need not designate them for protection until after the inspecting Party has indicated

                                                                                   15 which documents it would like copied and produced. During the inspection and before

                                                                                   16 the designation, all of the material made available for inspection shall be deemed

                                                                                   17 confidential.     After    the    inspecting Party has identified the documents it wants
                                                                                   18 copied and produced, the Producing Party must determine which documents, or

                                                                                   19 portions thereof, qualify for protection under this Order. Then, before producing the

                                                                                   20 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

                                                                                   21 to each page that contains Protected Material. If only a portion or portions of the

                                                                                   22 material on a page qualifies for protection, the Producing Party also must clearly

                                                                                   23 identify the protected portion(s) (e.g., by making appropriate markings in the

                                                                                   24 margins).

                                                                                   25                 (b)     for testimony given in depositions that the Designating Party
                                                                                   26 identify the Disclosure or Discovery Material on the record, before the close of the

                                                                                   27 deposition all protected testimony.

                                                                                   28

                                                                                                                               -7-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                    1               (c)   for information produced in some form other than documentary
                                                                                    2 and for any other tangible items, that the Producing Party affix in a prominent place

                                                                                    3 on the exterior of the container or containers in which the information is stored the

                                                                                    4 legend “CONFIDENTIAL” or “CONFIDENTIAL MANUAL.” If only a portion or

                                                                                    5 portions of the information warrants protection, the Producing Party, to the extent

                                                                                    6 practicable, shall identify the protected portion(s).

                                                                                    7        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                    8 failure to designate qualified information or items does not, standing alone, waive the

                                                                                    9 Designating Party’s right to secure protection under this Order for such material.

                                                                                   10 Upon timely correction of a designation, the Receiving Party must make reasonable
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 efforts to assure that the material is treated in accordance with the provisions of this

                                                                                   12 Order.
REED SMITH LLP




                                                                                   13        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                   14        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                   15 designation of confidentiality at any time that is consistent with the Court’s

                                                                                   16 Scheduling Order.

                                                                                   17        6.2    Meet and Confer. The Challenging Party shall meet and confer with the
                                                                                   18 other party prior to challenging a designation of confidentiality.

                                                                                   19        6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                                   20 joint stipulation pursuant to Local Rule 37-2.

                                                                                   21        6.4    The burden of persuasion in any such challenge proceeding shall be on
                                                                                   22 the Designating Party. Frivolous challenges, and those made for an improper purpose

                                                                                   23 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                                                                   24 expose the Challenging Party to sanctions. Unless the Designating Party has waived

                                                                                   25 or withdrawn the confidentiality designation, all parties shall continue to afford the

                                                                                   26 material in question the level of protection to which it is entitled under the Producing

                                                                                   27 Party’s designation until the Court rules on the challenge.

                                                                                   28

                                                                                                                            -8-
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                    1        ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                    2        7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                    3 disclosed or produced by another Party or by a Non-Party in connection with this

                                                                                    4 Action only for prosecuting, defending, or attempting to settle this Action.       Such
                                                                                    5 Protected Material may be disclosed only to the categories of persons and under the

                                                                                    6 conditions described in this Order. When the Action has been terminated, a Receiving

                                                                                    7 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

                                                                                    8        Protected Material must be stored and maintained by a Receiving Party at a
                                                                                    9 location and in a secure manner that ensures that access is limited to the persons

                                                                                   10 authorized under this Order.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                   12 otherwise ordered by the court or permitted in writing by the Designating Party, a
REED SMITH LLP




                                                                                   13 Receiving Party may disclose any information or item designated “CONFIDENTIAL”

                                                                                   14 only to:

                                                                                   15              (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                                   16 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                                                   17 necessary to disclose the information for this Action;

                                                                                   18              (b)    the officers, directors, and employees (including House Counsel)
                                                                                   19 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                                   20              (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                                   21 disclosure is reasonably necessary for this Action and who have signed the

                                                                                   22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   23              (d)    the court and its personnel;
                                                                                   24              (e)    court reporters and their staff;
                                                                                   25              (f)    professional jury or trial consultants, mock jurors, and Professional
                                                                                   26 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                                                   27 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   28

                                                                                                                           -9-
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                    1              (g)    the author or recipient of a document containing the information or
                                                                                    2 a custodian or other person who otherwise possessed or knew the information;

                                                                                    3              (h)    during their depositions, witnesses, and attorneys for witnesses, in
                                                                                    4 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

                                                                                    5 party requests that the witness sign the form attached as Exhibit A hereto; and (2)

                                                                                    6 they will not be permitted to keep any confidential information unless they sign the

                                                                                    7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                                                    8 agreed by the Designating Party or ordered by the court.              Pages of transcribed
                                                                                    9 deposition testimony or exhibits to depositions that reveal Protected Material may be

                                                                                   10 separately bound by the court reporter and may not be disclosed to anyone except as
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 permitted under this Stipulated Protective Order; and

                                                                                   12              (i)    any mediator or settlement officer, and their supporting personnel,
REED SMITH LLP




                                                                                   13 mutually agreed upon by any of the parties engaged in settlement discussions.

                                                                                   14        7.3   Disclosure of “CONFIDENTIAL MANUAL” Information or Items. Any
                                                                                   15 third party disclosure of Protected Material designated as “CONFIDENTIAL

                                                                                   16 MANUAL” shall be made only after notice is given to all Parties. Further no such

                                                                                   17 third party disclosure of Protected Material designated as “CONFIDENTIAL Manual”

                                                                                   18 shall be made unless all parties to this Stipulated Protective Order have had an

                                                                                   19 opportunity to object. If the parties cannot reach an agreement as to such disclosure,

                                                                                   20 the issue will be presented to the Court for a final determination.

                                                                                   21        The requirements of the preceding section, Section 7.2, shall not apply to
                                                                                   22 disclosure of Confidential Information designated as “Confidential Manual” when

                                                                                   23 disclosed to the following individuals: Randy Snyder and/or Jeff Hanson.

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                            - 10 -
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                    1          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                    2          IN OTHER LITIGATION
                                                                                    3          If a Party is served with a subpoena or a court order issued in other litigation
                                                                                    4 that compels disclosure of any information or items designated in this Action as

                                                                                    5 “CONFIDENTIAL” or “CONFIDENTIAL MANUAL,” that Party must:

                                                                                    6                 (a)        promptly notify in writing the Designating Party. Such notification
                                                                                    7 shall include a copy of the subpoena or court order;

                                                                                    8                 (b)        promptly notify in writing the party who caused the subpoena or
                                                                                    9 order to issue in the other litigation that some or all of the material covered by the

                                                                                   10 subpoena or order is subject to this Protective Order. Such notification shall include a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 copy of this Stipulated Protective Order; and

                                                                                   12                 (c)        cooperate with respect to all reasonable procedures sought to be
REED SMITH LLP




                                                                                   13 pursued by the Designating Party whose Protected Material may be affected.

                                                                                   14          If the Designating Party timely seeks a protective order, the Party served with
                                                                                   15 the subpoena or court order shall not produce any information designated in this

                                                                                   16 action     as   “CONFIDENTIAL”               or    “CONFIDENTIAL       MANUAL      before   a
                                                                                   17 determination by the court from which the subpoena or order issued, unless the Party

                                                                                   18 has obtained the Designating Party’s permission. The Designating Party shall bear the

                                                                                   19 burden and expense of seeking protection in that court of its confidential material and

                                                                                   20 nothing in these provisions should be construed as authorizing or encouraging a

                                                                                   21 Receiving Party in this Action to disobey a lawful directive from another court.

                                                                                   22          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                   23          PRODUCED IN THIS LITIGATION
                                                                                   24                 (a)        The terms of this Order are applicable to information produced by
                                                                                   25 a   Non-Party         in     this   Action   and    designated   as   “CONFIDENTIAL”        or
                                                                                   26 “CONFIDENTIAL MANUAL.” Such information produced by Non-Parties in

                                                                                   27 connection with this litigation is protected by the remedies and relief provided by this

                                                                                   28

                                                                                                                                  - 11 -
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                    1 Order. Nothing in these provisions should be construed as prohibiting a Non-Party

                                                                                    2 from seeking additional protections.

                                                                                    3               (b)   In the event that a Party is required, by a valid discovery request,
                                                                                    4 to produce a Non-Party’s confidential information in its possession, and the Party is

                                                                                    5 subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                                                    6 confidential information, then the Party shall:

                                                                                    7                     (1)    promptly notify in writing the Requesting Party and the
                                                                                    8 Non-Party that some or all of the information requested is subject to a confidentiality

                                                                                    9 agreement with a Non-Party;

                                                                                   10                     (2)    promptly provide the Non-Party with a copy of the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Stipulated Protective Order in this Action, the relevant discovery request(s), and a

                                                                                   12 reasonably specific description of the information requested; and
REED SMITH LLP




                                                                                   13                     (3)    make the information requested available for inspection by
                                                                                   14 the Non-Party, if requested.

                                                                                   15               (c)   If the Non-Party fails to seek a protective order from this court
                                                                                   16 within 14 days of receiving the notice and accompanying information, the Receiving

                                                                                   17 Party may produce the Non-Party’s confidential information responsive to the

                                                                                   18 discovery request. If the Non-Party timely seeks a protective order, the Receiving

                                                                                   19 Party shall not produce any information in its possession or control that is subject to

                                                                                   20 the confidentiality agreement with the Non-Party before a determination by the court.

                                                                                   21 Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                                                                                   22 of seeking protection in this court of its Protected Material.

                                                                                   23        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                   24        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                   25 Protected Material to any person or in any circumstance not authorized under this

                                                                                   26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                                                                   27 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

                                                                                   28 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                                                                                                            - 12 -
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                    1 persons to whom unauthorized disclosures were made of all the terms of this Order,

                                                                                    2 and (d) request such person or persons to execute the “Acknowledgment and

                                                                                    3 Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                                    4        INADVERTENT PRODUCTION OF PRIVILEGED OR
                                                                                    5        OTHERWISE PROTECTED MATERIAL
                                                                                    6        When a Producing Party gives notice to Receiving Parties that certain
                                                                                    7 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                                    8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                                                    9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                                   10 may be established in an e-discovery order that provides for production without prior
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                                                   12 parties reach an agreement on the effect of disclosure of a communication or
REED SMITH LLP




                                                                                   13 information covered by the attorney-client privilege or work product protection, the

                                                                                   14 parties may incorporate their agreement in the stipulated protective order submitted to

                                                                                   15 the court.

                                                                                   16        MISCELLANEOUS
                                                                                   17        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                   18 person to seek its modification by the Court in the future.

                                                                                   19        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                   20 Protective Order no Party waives any right it otherwise would have to object to

                                                                                   21 disclosing or producing any information or item on any ground not addressed in this

                                                                                   22 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                                   23 ground to use in evidence of any of the material covered by this Protective Order.

                                                                                   24        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                   25 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

                                                                                   26 only be filed under seal pursuant to a court order authorizing the sealing of the

                                                                                   27 specific Protected Material at issue. If a Party’s request to file Protected Material

                                                                                   28

                                                                                                                           - 13 -
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                    1 under seal is denied by the court, then the Receiving Party may file the information in

                                                                                    2 the public record unless otherwise instructed by the court.

                                                                                    3        FINAL DISPOSITION
                                                                                    4        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                    5 days of a written request by the Designating Party, each Receiving Party must return

                                                                                    6 all Protected Material to the Producing Party or destroy such material. As used in this

                                                                                    7 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                    8 summaries, and any other format reproducing or capturing any of the Protected

                                                                                    9 Material.    Whether the Protected Material is returned or destroyed, the Receiving
                                                                                   10 Party must submit a written certification to the Producing Party (and, if not the same
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                                                                                   12 (by category, where appropriate) all the Protected Material that was returned or
REED SMITH LLP




                                                                                   13 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                                                   14 abstracts, compilations, summaries or any other format reproducing or capturing any

                                                                                   15 of the Protected Material.    Notwithstanding this provision, Counsel are entitled to
                                                                                   16 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                                                                   17 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                                                                   18 reports, attorney work product, and consultant and expert work product, even if such

                                                                                   19 materials contain Protected Material.      Any such archival copies that contain or
                                                                                   20 constitute Protected Material remain subject to this Protective Order as set forth in

                                                                                   21 Section 4 (DURATION).

                                                                                   22        VIOLATION
                                                                                   23        Any violation of this Order may be punished by any and all appropriate
                                                                                   24 measures including, without limitation, contempt proceedings and/or monetary

                                                                                   25 sanctions.

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                           - 14 -
                                                                                                          STIPULATED PROTECTIVE ORDER
       Dated: November _i, 2019                 REED SMITH LLP
 2
 3                                                       //·
                                                           ::· -- ----- _ _ � - -- - ··· ·
                                                     t-::->>
 4                                              By: ,-;
                                                    Raffi Kassabian
 5                                                 Attorneys for Defendant
 6                                                  Synchrony Bank

 7
 8
                                                PRICE LAW GROUP, APC
 9
10                          ,.t'n
11
                       1/
       Dated: November'_, 2019
                                                              e
12                                               Attorneys or Plaintiff
                                                 Alejandro Odeh-Lara
13
14
15 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17 DATED:        December 11, 2019
18
19
                                             Hon. Alicia G. Rosenberg
20
                                             United States Magistrate Judge
21
22
?"
_..)


24
25
26
27
28

                                    STIPULATED PROTECTIVE ORDER
                                                - 15 -
                                                                                    1                                            EXHIBIT A
                                                                                    2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3           I, ____________________ [print or type full name], of ___________________
                                                                                    4 [print or type full address], declare under penalty of perjury that I have read in its

                                                                                    5 entirety and understand the Stipulated Protective Order that was issued by the United

                                                                                    6 States District Court for the Central District of California, Ahmad Karimkhani and

                                                                                    7 Monireh Karimkhani v. Real Time Resolutions, Inc., et al., Case No. 5:18-cv-00730-

                                                                                    8 JGB-KK. I agree to comply with and to be bound by all the terms of this Stipulated

                                                                                    9 Protective Order and I understand and acknowledge that failure to so comply could

                                                                                   10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that I will not disclose in any manner any information or item that is subject to this

                                                                                   12 Stipulated Protective Order to any person or entity except in strict compliance with the
REED SMITH LLP




                                                                                   13 provisions of this Order. I further agree to submit to the jurisdiction of the United

                                                                                   14 States District Court for the Central District of California for the purpose of enforcing

                                                                                   15 the terms of this Stipulated Protective Order, even if such enforcement proceedings

                                                                                   16 occur after termination of this action. I hereby appoint ___________________ [print

                                                                                   17 or type full name] of _____________ [print or type full address and telephone

                                                                                   18 number] as my California agent for service of process in connection with this action or

                                                                                   19 any proceedings related to enforcement of this Stipulated Protective Order.

                                                                                   20
                                                                                        Date:
                                                                                   21
                                                                                        City and State where sworn and signed:
                                                                                   22
                                                                                        Printed name:
                                                                                   23
                                                                                        Signature:
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                           –1–
                                                                                                               STIPULATED PROTECTIVE ORDER
